The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendments, filed 5/26/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims.  Claims 1 and 5-20 are pending.
Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are specifically addressed in the prior art rejection that follows.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires a passivation layer on metal nitride, where the passivation is fluorinated, methylated or benzotriazole, wherein this passivation is removed by the organic reactant comprising formic acid.  However, a complete reviewed of the specification fails to specifically discloses that the claimed passivation agents can be deposited on metal nitride and that they can be removed by the organic reactant.  The fluorinated surface and methylated surface are disclosed as being used for passivation of metal surface when water is reactant; however, there is no disclosure that such can be removed by the organic reactant nor that they are used on metal nitride layers.  Additionally, while benzotriazole is taught as being applied to metal layers and removed, there is no disclosure that such can be applied to metal nitride layers and removed.  
Claim 16 is similarly rejected as it relates to the benzotriazole above.
Dependent claims do not cure the deficiencies of the claims from which they depend and are therefore similar rejected.
If the applicant can provide implicit or explicit support for the added claim requirements, the examiner will withdraw these rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103(a) as being obvious over US Patent Application Publication 20150217330 by Haukka et al. taken with US Patent Application Publication 20080044664 by Shirato et al.
Claim 20:  Haukka discloses semiconductor.  Haukka discloses a method for forming a metal oxide comprising, providing a substrate with a first and second layer, with metal and dielectric (figures) and discloses exposing the substrate to metal, purge, organic, and depositing an metal oxide selectively (see title, 0385, 220-280).  Haukka discloses the claimed selectively (see e.g. 0079) and precursors that read on the claim as drafted (0149-0179).  Haukka discloses removing what can reasonably be considered passivation from the layer comprising metal using the organic gas (0030, 0385).  Haukka discloses using formic acid (0219, 0385) and a temperature (271). Haukka discloses removing oxide layer using the organic gas and passivation (0030, 0385). 
	Haukka fails to disclose the formic acid decomposes to produce water; however, a complete review of the applicants specification illustrates that this will necessarily result from using formic acid under the claimed process and parameters (and temperatures) and therefore using the formic acid as suggested by Haukka would necessarily results in decomposing into the water and CO unless the applicant is using specific process parameters/steps that are not disclosed as being required to achieve the resulting decomposition.
As for the requirement of layer comprising metal nitride, the Haukka discloses various layers for a semiconductor/integrated circuit (0005) and selectivity relative to the conductive floor of the trench (0356); however, fails to disclose the conductive floor of the trench comprises metal nitride as claimed.  However, the examiner cites here Shirato, which also discloses a metal conductive layer on the floor of the trench and discloses such layer can be a single metal layer for a stacked structure with a metal nitride layer (i.e. a layer that comprises metal nitride), see e.g. Figure 4, 0039, and therefore taking the references collectively it would have been obvious to have modified Haukka to use the metal/metal nitride stack as the conductor as taught by Shirato because Haukka discloses a semiconductor with a conductor in the bottom of a via and Shirato discloses such conductors in semiconductors include metal/metal nitride stacks.
While the prior art fails to disclose the claimed passivation, the examiner notes that the prior art discloses the structure as claimed and thus meets this product claim.

Claim(s) 15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haukka et al. taken with Shirato et al. and further with US Patent 7041609 by Vaarstra.
Haukka with Shirato discloses all that is taught above and Ge oxide is taught by Haukka at 226 et seq; however, the references fail to explicitly disclose the deposition of titanium oxide, tungsten oxide, aluminum oxide and/or zirconium oxide.  However, Additionally, Vaarstra discloses ALD metal oxide deposition using organic oxidizers and discloses depositing Ge oxide material or W oxide or Ti oxide material (columns 5-6) and thus taking the references collectively combining the teachings to deposit Ti or W oxide would have been obvious to one of ordinary skill in the art because Vaarstra discloses organically oxidized ALD process is useable for Ti and W oxides or Ge oxides. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 17:  prior art discloses the metal nitride and such would consists essentially of metal nitride as claimed.  
Claim 18-19, the prior art discloses the formic acid as claimed and such will necessarily decompose into water as discussed above. Additionally, the amount of water will necessarily be a result of the claimed process steps and such is met by the prior art for the reasons set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P TUROCY/           Primary Examiner, Art Unit 1718